Title: From George Washington to Thomas Griffin Peachy, 24 September 1793
From: Washington, George
To: Peachy, Thomas Griffin


          
            Sir,
            Mount Vernon 24. Sep: 1793.
          
          The resolutions of the Inhabitants of the Town of Petersburg and its vicinity, were
            transmitted to me from Philada by the Secretary of State.
          The zealous & firm declaration of my Fellow Citizens of Petersburg & its
            vicinity, of their conviction of the necessity of peace in order to the preservation of
            our present state of tranquillity and prosperity, while the people of Europe are
            distressed by a calamitous war. and their determined resolution to support every measure
            of Government, adopted with a view to the true interests of our Country, affords me much
            pleasure.
          That the principles of Liberty and the rights of man may be universally disseminated,
            is my ardent wish; and, as far as in my power, my constant endeavours will be to advance
            them.
          
            Go. Washington
          
        